STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA NO. 2022 KW 0509
VERSUS
TROY WADE AUGUST 29, 2022

 

 

In Re: Troy Wade, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 11-01-0154.

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the motion for patent error review filed with the
district court, all pertinent minute entries and/or transcripts,
and any other portions of the district court record that might
Support his writ application.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A.Sn()

DEPUTY CLERK OF COURT

FOR THE COURT